UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) July 9, 2012 HOMETRUST BANCSHARES, INC. (Exact name of registrant as specified in its charter) Maryland 001-35593 45-5055422 (State or other jurisdiction (Commission File No.) (IRS Employer of incorporation) Identification Number) 10 Woodfin Street, Asheville, North Carolina (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(828) 259-3939 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01Other Events On July 10, 2012, HomeTrust Bancshares, Inc. (the “Company”) announced that it became the holding company for HomeTrust Bank (the “Bank”) in connection with the completion of the Bank’s conversion from the mutual to the stock form of organization and the Company’s related public stock offering.In the offering, the Company sold 21,160,000 shares of common stock at a price of $10.00, for gross offering proceeds of $211.6 million.A copy of the press release issued on July 10, 2012 making this announcement is attached hereto as Exhibit 99.1 and incorporated herein by reference.This announcement follows the one made by the Company on July 9, 2012 that the Bank’s members approved the plan of conversion to the stock holding company form of organization.A copy of the press release issued on July 9, 2012 is attached hereto as Exhibit 99.2 and incorporated herein by reference. Item 9.01Financial Statements and Exhibits (d)Exhibits Press release dated July 10, 2012 Press release dated July 9, 2012 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. HOMETRUST BANCSHARES, INC. Date: July 11, 2012 By: /s/ Tony J. VunCannon Tony J. VunCannon Senior Vice President and Chief Financial Officer 3 EXHIBIT INDEX Exhibit No. Description Press release dated July 10, 2012 Press release dated July 9, 2012
